—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 5, 2001 (People v Bowman, 288 AD2d 232 [2001]), affirming a judgment of the Supreme Court, Kings County, rendered January 13, 2000.
*695Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Ritter, J.P., Florio, S. Miller and Krausman, JJ., concur.